DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Claims 2, 13-14, 17, 19, 23, and 25 have been cancelled.

Applicant's arguments filed 6/14/2021 have been fully considered but they are not fully persuasive.


Election/Restrictions
Claims 5-8, 10-12, 15-16, and 18, directed to the invention(s) of Group II-III, are not subject to rejoinder.  These claims remain withdrawn as being directed to a non-elected invention.  Applicant is advised to cancel these claims. 
	Claims 1, 3-4, 9, 20-22, and 24 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating wounds as discussed below, does not reasonably provide enablement for all methods embraced by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claim 22 is directed to method of treating a wound comprising administering the FGF1 polypeptide of claim 1 to a subject. 
Claim 24 specifies that the subject is a mammal.
Claims 22 and 24 recite no particular therapeutic effect that must be achieved and do not require administration of a therapeutically effective amount of the FGF1 polypeptide.
The specification discloses that treating the condition or treatment includes but is not limited to “ameliorating at least one symptom of the condition, reducing or slowing further progression of the condition, reducing or slowing the spread of the condition to unaffected areas.” Treating a subject is further disclosed as referring to “any type of treatment that imparts a benefit to a subject afflicted with a disease or at risk of developing the disease, 
In view of these definitions, treatment is considered to include prevention as the subjects are not required to have any of the conditions but may only be at risk.  The claims are considered to include preventing wounds.  Note that the subject of claim 22 is not required to have a wound.  There is no evidence of record or reason to believe that administering any of the FGF polypeptides of claim 1 would prevent wounds. 
 In the absence of a specific therapeutic outcome being recited in the claims, treatment is considered to include improving any symptom associated with any of the recited conditions.  The specification discloses that wounds can be chronic and acute.  At least for example, chronic wounds (such as those related to diabetes) often become infected (i.e. a symptom of the condition).  Burns (acute wounds) also often become infected.   The claims are considered to include ameliorating wound infections.  There is no evidence of record or reason to believe that administering any of the FGF polypeptides of claim 1 would have any therapeutic effects with respect to infection.
Figure 19 discloses examining the rate of wound closure using C57Bl/6J mice to determine the effect of healing caused by wt hFGF1 and super hFGF1.  Percent rate closure of the dermal incision induced by super hFGF1 was higher as compared to that by wt-hFGF1.  These results suggest that super hFGF1 exhibits higher wound healing properties which can be exploited towards the development of a potent and efficient wound healing formulations.
Thus, a method of treating a wound in a subject in need thereof by administering the FGF1 polypeptide of claim 1 in an amount to promote wound healing would be enabled.  


	Claims 1, 3-4, 9, 20, and 21 are allowable.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa